Title: To James Madison from James Monroe, 28 June 1823
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Washington June 28. 1823
          
          I enclose you such documents mentiond in your memo: as are to be obtaind from the dept. of war. Those to be found, in the Natil. advocate, will be sent as soon as obtaind. There being no file of that paper, in that dept., they must be looked for elsewhere.
          I have allowed to Mr. Morris, the expence of his journey from Cadiz to Madrid six hundred dolrs., & a like sum to replace him there, & about twelve hundred, for compensation to a Clerk, and the item of encreased expence, at Madrid, is reserv’d for further consideration. As he had no authority to employ a clerk, I had a doubt whether such allowance could be made, especially as none of our agents in So. Ame: or elsewhere, were ever made such allowance. But as his trust was one of much delicacy & difficulty, I finally overcame the scruple, & it is probable, that I may find it justifiable, to allow him some thing for the reservd item. Your letter I have retaind in my own possession, deeming it improper to permit it to be filed in the office.
          It is understood that Mr. Gallatin has arrivd at N. York. Nothing has been done in favor of our claims. The French govt. placd the concerns of the UStates in the hands of Mr. De Neuville on his return to France, and he immediately revivd the claim to priviledges under the Louisiana treaty, and on other controverted points, which completely defeated all hope of satisfactory accomodation.
          The French troops, by the last accounts, were within 90. miles of Madrid, advancing in that direction. Mina had thrown himself in their rear, but with a small force. We shall soon see, what the real strength, of the Spanish character, is. The British govt., has, formally, enterd into an arrangment of neutrality, with that of France, so that Spain can expect no aid from it. This fact was recently communicated to the Secry of State by

the Russian minister, who shewd him a letter from the Russian minister at London to that effect.
          Com: Porter has suppressd the pirates in the West Indies for the present. Genl. Vives lately minister here, Govr. of Cuba, has afforded him all the aid in his power, indicating a mind superior to the jealousy which characteris’d his predecessors. Very sincerely your friend
          
            James Monroe
          
        
        
          [Enclosure]
          Date of assignment of Genl Jackson to District No. 7—May 22. 1814, as per letter in answer to question below number’d 3—& accepted as per letter No. 6—dated June 8. 1814.
          Date of Genl Harrison’s resignation and of its receip ⟨t⟩ at the War Department. Letter acknowledging receipt of resignation dated May 24. 1814—date of the Genl’s letter 11th. Same month—By letter of 28th May 1814—The General is informed that his resignation is accepted to take place on the 31 inst as requested.
          3 Copy of a letter from War Dept. to General Jackson conveying his appt. of Brigdr., & Brevet rank of Majr Genl.—till vacancy of that rank should occur in the line—See Copy of letter dated May 22. 1814 & number 3.
          4. A letter from War Dept. to Genl Jackson conveying his Commission as Major General.
          
            
              Sir,
              Depmt. of War May 21. 1814
            
            Since the date of my letter of the 24 inst Major General Harrison has resigned his Commission in the army & there is created a vacancy of that grade, which I hasten to fill with your ⟨n⟩ame. This circumstance does away the necessity of sending the ⟨Co⟩mmission formerly contemplated. I have &c.
            
              
                ⟨Maj⟩ Genl A Jackson
                J A
              
            
          
        
        
          5. Any letters from War Depmt. to General Jacks⟨on⟩ connected with those Subjects.
          6. Several Letters from Gen’l Jackson answering those to him. None, except the one Numbered 6.
          7. Any others from him to War Depmt. connect⟨ed⟩ with those subjects—Same answer as above
        
      